         Case 1:19-cv-05599-VSB Document 32 Filed 04/30/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 RAFAEL SANCHEZ,

               Plaintiff,
                                                  Case No.: 19-cv-559 (VSB)
        -against-

 R.Q. REALTY MGT. LTD. and RAUL
 QUIROZ,                                         NOTICE OF ACCEPTANCE OF OFFER
                                                 OF JUDGMENT
               Defendants.




       Please take notice that Plaintiff RAFAEL SANCHEZ hereby accepts the offer of judgment

made by Defendants pursuant to Rule 68 of the Federal Rules of Civil Procedure dated April 30,

2021. A copy of the Offer is attached hereto as Exhibit “A.”

Dated: April 30, 2021
       New York, N.Y.

                                            FISHER TAUBENFELD LLP


                                     By:    _________/s/_______________________
                                            Michael Taubenfeld, Esq.
                                            FISHER TAUBENFELD LLP
                                            225 Broadway, Suite 1700
                                            New York, New York 10007
                                            Tel.: (212) 571-0700
                                            Attorneys for Plaintiff
Case 1:19-cv-05599-VSB Document 32 Filed 04/30/21 Page 2 of 3




                      EXHIBIT A
Case 1:19-cv-05599-VSB Document 32 Filed 04/30/21 Page 3 of 3
